377 F.2d 544
Henry ROY, Appellant,v.UNITED STATES of America, Appellee.
No. 21081.
United States Court of Appeals Ninth Circuit.
April 5, 1967.

Bruce I. Hochman, Hochman & Salkin, Los Angeles, Cal., for appellant.
John K. Van de Kamp, U. S. Atty., Robert L. Brosio, Asst. U. S. Atty., Chief, Crim. Div., Anthony Michael Glassman, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before WASHINGTON*, HAMLEY and JERTBERG, Circuit Judges.
PER CURIAM:


1
Appellant Henry Roy, a refugee from Hitlerite Germany, was indicted under 26 U.S.C. Sec. 7201 for understating his taxable income and, by so doing, for wilfully attempting to evade and defeat a substantial part of his Federal income tax liabilities for the taxable years 1958, 1959, and 1960. He was convicted, and now appeals.


2
Roy, having his residence and office in Los Angeles, filed claims in the postwar years against the German Government, on behalf of a number of persons who had been deprived of their property by the Nazi regime. He collected large sums on behalf of these persons, retaining a percentage of the recoveries (usually 10% or 15%) as compensation for his services. He failed to report a substantial portion of these fees as income in the years in question. On all the evidence, the District Court, sitting without a jury, found Roy guilty as charged, pointing out that in previous years Roy had reported the fees earned in this manner as income, that in the taxable years the fees earned increased substantially, and that Roy had advanced no credible reason to explain his asserted belief in the taxable years that the larger fees earned then were not taxable income.


3
A careful reading of the transcript of record satisfies us that these conclusions of the District Court are fully warranted.

The judgment will accordingly be

4
Affirmed.



Notes:


*
 George T. Washington, Senior Circuit Judge, of the District of Columbia Circuit, sitting by designation


JERTBERG, Circuit Judge (concurring):

5
I concur in the result reached in the foregoing opinion.